DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the decoupled ram and driver shaft must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1-8 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “decoupled” in claims 1, 8, and 14 is used by the claim to mean “capable of being operated independently,” while the accepted meaning is “not joined or connected either directly or indirectly.” The term is indefinite because the specification does not clearly redefine the term.
Upon review of Applicant’s disclosure, it appears as though Applicant’s use of the word “decoupled” differs from the accepted meaning of “decoupled”.  It is well known in the art that “coupled” means “to be joined or connected together either directly or indirectly”, so “decoupled” would mean “not joined or connected together either directly or indirectly”.  Applicant’s disclosure states that the ram is decoupled from the driver shaft.  However, the figures show that the ram and driver shaft are coupled together under the accepted meaning of “coupled” because the ram is located within the driver shaft lumen and they are connected by the handle and by being nested together.  It appears as though Applicant’s use of the term “decoupled” is meant to refer to the independent operation of the ram and driver shaft.  Applicant’s disclosure and drawings do not show the inner workings of the reducer, so it is not entirely clear how the driver shaft and ram are decoupled from one another according to the accepted meaning of “decoupled”.  Additionally, Applicant does not re-define the term “decoupled”.  It is therefore unclear what the term “decoupled” means in the claims.  Accordingly, for the purposes of examination, the use of the word “decoupled” in the pending claims will be interpreted as best understood and supported by Applicant’s specification- “capable of operating independently of one another”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (Pub. No. US 2014/0074106 A1).
Regarding claims 14-17, as best understood, Shin discloses a rod reducer 700 comprising: a body “OS” having a lumen (figure 28); a driver shaft 710 being slidably positioned in the lumen in the body (figures 28 and 29; paragraphs 0137-0144), the driver shaft 710 having a lumen and a distal end configured to engage a set screw (figure 28); a ram 720 slidably positioned in the lumen of the driver shaft 710 (figure 28 and 29), the ram 720 having a distal end configured to contact a fixation rod (figure 28), the ram 720 being decoupled from the driver shaft (according to the interpretation above, the ram is decoupled from the driver shaft because it is capable of operating independently from the driver shaft.  The connect unit 750 enables the ram 720 and drive shaft 710 to be operated independently of one another via the elongated sliding recess 753.  In paragraphs 0141-0143, Shin discloses the operation of the rod reducer.  Shin discloses that the coupling sleeve 730 is rotated relative to the outer sleeve “OS” to move the ram 720 downward in order to reduce the rod into the pedicle screw head.  As the handle 730 is rotated, the rotation ring 755 rotates within the handle 730, translating the rotary movement of the handle into translation of the ram within the body “OS”); a handle 730/740 coupled to a proximal end of the body “OS” (figure 28), the handle 730/740 includes first and second features 730/740 configured to individually actuate and distally drive the ram 720 and driver shaft 710 (figure 28; paragraphs 0135-0143- rotation of portion 730 actuates and distally drives the ram and pressing/rotation of portion 740 actuates and distally drives the driver shaft); the decoupled ram 720 and driver shaft 710 are configured to be actuated independently by the handle 730/740 relative to one another (figures 28 and 29; paragraphs 0133-0144, more specifically, paragraphs 0142 and 0143 which disclose how first the user rotates the handle 730 in order to move the ram 720 relative to the body OS to push the rod into the receiver 12, and then pushes and rotates handle 740 to move the driver shaft relative to the ram in order to screw in the set screw).  In a first position the distal end of the ram 720 extends distally beyond the distal end of the driver shaft 710 (figure 28).  In the first position the distal end of the ram 720 is configured to contact the fixation rod and apply a load to a second position to reduce the fixation rod into a pedicle screw head (figure 28; paragraphs 0137-0144).  The driver shaft 710 is configured to advance the set screw S to the pedicle screw head to secure the fixation rod within the pedicle screw head (figure 29; paragraphs 0137-0144). 
Regarding claim 18, in an alternate interpretation, the body is element 120 of figure 4 and the screw extender is element 110.  The body 120 is configured to be inserted into a screw extender 110 (figure 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (Pub. No. US 2014/0074106) in view of Rubin et al. (Pub. No. US 2018/0185072 A1).
Regarding claims 1-4, 6, and 7, as best understood, Shin discloses a rod reducer 700 (figures 26-29) comprising: a body “OS” (figure 29; paragraph 0132) having a lumen (figure 29); a ram 720 (figures 27-29) configured to apply a load to a fixation rod for reduction (figures 27-29); a driver shaft 710 configured to advance a set screw “S” to secure the fixation rod to a pedicle screw head (figure 29), the driver shaft 710 having an axial lumen and the ram 720 being configured to fit within the driver shaft lumen (figures 27-29), the ram being decoupled from the driver shaft (according to the interpretation above, the ram is decoupled from the driver shaft because it is capable of operating independently from the driver shaft.  The connect unit 750 enables the ram 720 and drive shaft 710 to be operated independently of one another via the elongated sliding recess 753.  In paragraphs 0141-0143, Shin discloses the operation of the rod reducer.  Shin discloses that the coupling sleeve 730 is rotated relative to the outer sleeve “OS” to move the ram 720 downward in order to reduce the rod into the pedicle screw head.  As the handle 730 is rotated, the rotation ring 755 rotates within the handle 730, translating the rotary movement of the handle into translation of the ram within the body “OS”), the driver shaft 710 being configured to fit within the body lumen (figures 28 and 29); a handle 730/740 coupled to a proximal end of the body “OS” (figure 28), the handle 730/740 includes features configured to individually actuate the ram 720 and driver shaft 710 (figure 28; paragraphs 0135-0143- rotation of portion 730 actuates the ram and pressing/rotation of portion 740 actuates the driver shaft), a first feature 730 allows the handle 730/740 to actuate the ram 720 to reduce the fixation rod below female threads in the body (paragraphs 0142-0143); a second feature 740 allows the handle to actuate the driver shaft 710 to advance the set screw “S” to secure the fixation rod 20 to the pedicle screw head 11 (paragraph 0143); wherein the decoupled ram 720 and driver shaft 710 are configured to be actuated independently by the handle relative to one another (figures 28 and 29; paragraphs 0133-0144, more specifically, paragraphs 0142 and 0143 which disclose how first the user rotates the handle 730 in order to move the ram 720 relative to the body OS to push the rod into the receiver 12, and then pushes and rotates handle 740 to move the driver shaft relative to the ram in order to screw in the set screw).  In a first position the distal end of the ram 720 extends distally beyond the distal end of the driver shaft 710 (figure 28).  In the first position the distal end of the ram 720 is configured to contact the fixation rod 20 and apply a load to reduce the fixation rod to a second position in the pedicle screw head (figure 28; paragraph 0142-0143).  In the second position the driver shaft 710 advances the set screw “S” to the pedicle screw head to secure the fixation rod within the pedicle screw head (figure 29; paragraphs 0142-0143).  To actuate the ram 720 includes distally advancing the ram 720 from a first position to a second position to reduce the fixation rod 20 (paragraphs 0139 and 0141-1043; figures 26-29).  To actuate the driver shaft 710 includes rotating the driver shaft 710 to advance the set screw “S” to secure the fixation rod 20 to the pedicle screw head 12 (paragraph 0143; figure 29).
Regarding claim 5, in an alternate interpretation, the body is element 120 of figure 4 and the screw extender is element 110.  The body 120 is configured to be inserted into a screw extender 110 (figure 4).
Shin et al. discloses the claimed invention except wherein the body has female threads.
Rubin et al. teaches wherein a body 140 of a rod reducer assembly has female threads 149 (figure 2) for the purpose of facilitating threaded reception of the set screw “S” into the pedicle screw housing (paragraph 0090; figure 2).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the body to have female threads, as taught by Rubin et al., for the purpose of guiding and aligning the set screw during placement thereof.  It is noted that, as modified, the fixation rod is reduced below female threads in the body and the set screw is advanced in the female threads to secure the fixation rod to the pedicle screw head.

Regarding claims 8 and 10-12, as best understood, Shin discloses a rod reducer 700 (figures 26-29) comprising: a body “OS” (figure 28); a driver shaft 710 slidably positioned in a lumen in the body (figure 28), the driver shaft having a distal end configured to engage a set screw (figure 28); a ram 720 slidably positioned in a lumen of the driver shaft 710 (figures 27-29; paragraphs 0137-0144), the ram 720 having a distal end configured to contact a fixation rod (figure 28), the ram being decoupled from the driver shaft (according to the interpretation above, the ram is decoupled from the driver shaft because it is capable of operating independently from the driver shaft.  The connect unit 750 enables the ram 720 and drive shaft 710 to be operated independently of one another via the elongated sliding recess 753.  In paragraphs 0141-0143, Shin discloses the operation of the rod reducer.  Shin discloses that the coupling sleeve 730 is rotated relative to the outer sleeve “OS” to move the ram 720 downward in order to reduce the rod into the pedicle screw head.  As the handle 730 is rotated, the rotation ring 755 rotates within the handle 730, translating the rotary movement of the handle into translation of the ram within the body “OS”); a handle 730/740 coupled to a proximal end of the body “OS” (figure 28), the handle 730/740 includes features 730 and 740 configured to individually actuate and distally advance the ram 720 and driver shaft 710 (figure 28; paragraphs 0135-0143- rotation of portion 730 actuates and distally advances the ram and pressing/rotation of portion 740 actuates and distally advances the driver shaft), first the handle 730/740 actuates the ram 720 to reduce the fixation rod in the body (paragraphs 0142-0143); then the handle actuates the driver shaft 710 to advance the set screw “S” to secure the fixation rod 20 to the pedicle screw head 11 (paragraph 0143); and wherein the decoupled ram 720 and driver shaft 710 are configured to be actuated independently by the handle relative to one another (figures 28 and 29; paragraphs 0133-0144, more specifically, paragraphs 0142 and 0143 which disclose how first the user rotates the handle 730 in order to move the ram 720 relative to the body OS to push the rod into the receiver 12, and then pushes and rotates handle 740 to move the driver shaft relative to the ram in order to screw in the set screw).  In a first position the distal end of the ram 720 extends distally beyond the distal end of the driver shaft 710 (figure 28).  In the first position the distal end of the ram 720 is configured to contact the fixation rod and apply a load to reduce the fixation rod to a second position in a pedicle screw head (figure 28).  In the second position the driver shaft 710 is configured to advance the set screw “S” into the pedicle screw head to secure the fixation rod within the pedicle screw head (figure 29).  
Regarding claim 13, in an alternate interpretation, the body is element 120 of figure 4 and the screw extender is element 110.  The body 120 is configured to be inserted into a screw extender 110 (figure 4).
Shin et al. discloses the claimed invention except wherein the body has female threads.
Rubin et al. teaches wherein a body 140 of a rod reducer assembly has female threads 149 (figure 2) for the purpose of facilitating threaded reception of the set screw “S” into the pedicle screw housing (paragraph 0090; figure 2).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the body to have female threads, as taught by Rubin et al., for the purpose of guiding and aligning the set screw during placement thereof.  It is noted that, as modified, the fixation rod is reduced below female threads in the body and the set screw is advanced in the female threads to secure the fixation rod to the pedicle screw head.

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.
Applicant argues that the handle 730/740 of Shin is two separate components that perform two separate functions.  However, the claims do not require a monolithic handle, or a 1 piece handle.  The claims require a handle having two features.  The office interprets the handle of Shin to be formed by the two nested features/elements 730 and 740 which the user grasps to operate the device.  The two part handle of Shin meets the claim limitation of “a handle including features configured to individually actuate the ram and driver shaft” because the two parts are nested together and are grasped by a user to operate the device.  
Applicant argues that Shin et al. fails to disclose that the driver shaft and ram are decoupled because the ram and driver shaft are coupled together with the connect unit 750.  However, the office respectfully disagrees.  First, as noted above, there is a discrepancy between the accepted meaning of the term “decoupled” and the way it is used in Applicant’s disclosure.  The accepted use of the word “decoupled” would mean that the driver shaft and ram are not joined or connected together at all.  However, in Applicant’s disclosure, the driver shaft and ram are nested together and connected to each other by the handle.  The drawings provided by Applicant do not show the inner workings of the device, so the connection between the driver shaft and the ram is unknown.  Applicant discloses that the driver shaft and ram are capable of independent operation, so the office interprets the term “decoupled” to mean “capable of independent operation” for the purposes of examination.  Paragraph 0135 of Shin describes the connection between the ram, the driver shaft, and the handle.  Shin discloses that the handle 730 may be coupled to the ram 720 and the driver shaft 730 by a connect unit 750.  The connect unit comprises a connect pin 751 inserted through a hole in the ram 720 and an elongated sliding recess 753 in the driver shaft.  Each end of the pin 751 is seated in a rotation ring 755 rotatably mounted within the handle 730 (figure 27).  The connect unit 750 enables the ram 720 and drive shaft 710 to be operated independently of one another via the elongated sliding recess 753.  In paragraphs 0141-0143, Shin discloses the operation of the rod reducer.  Shin discloses that the coupling sleeve 730 is rotated relative to the outer sleeve “OS” to move the ram 720 downward in order to reduce the rod into the pedicle screw head.  As the handle 730 is rotated, the rotation ring 755 rotates within the handle 730, translating the rotary movement of the handle into translation of the ram within the body “OS”.  Once the rod 20 is seated in the pedicle screw head, element 740 is operated to rotate the set screw into position (paragraph 0143). Depressing the portion 740 of the handle causes the driver shaft 710 to be translated toward the rod.  The pin 751, which is fixed relative to the ram, rides in the elongated sliding recess 753 of the driver shaft, thereby allowing the driver shaft to be operated independently of the ram.  It is clear from paragraphs 0141-0143 that the ram and driver shaft are configured to be operated independently of one another.  Paragraphs 0141-0143 specifically disclose independent operation of the ram and the driver shaft.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773